Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 2, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162079 & (15)                                                                                             Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162079
                                                                   COA: 354314
                                                                   Saginaw CC: 98-015150-FC
  CALVIN TERRANCE CAMERON,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for stay is DENIED. The application for leave
  to appeal the September 3, 2020 order of the Court of Appeals is considered and,
  pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the
  Saginaw Circuit Court’s March 5, 2020 order and we REMAND this case to that court
  for reconsideration of the defendant’s successive motion for relief from judgment under
  MCR 6.504(B). On remand, the trial court shall accept the defendant’s pleadings and
  resolve the motion on the merits. Moreover, because it appears that the defendant raised
  a different claim of new evidence in a 2019 motion for relief from judgment, the trial
  court may also consider that evidence in ruling on the defendant’s current motion.
  People v Johnson, 502 Mich 541, 577 n 17 (2018).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 2, 2021
         t0526
                                                                              Clerk